     Case 2:16-cv-07937-JLS-AJW Document 74 Filed 02/03/20 Page 1 of 5 Page ID #:1008




 1     JOSEPH H. HUNT
       Assistant Attorney General, Civil Division
 2     NICOLA T. HANNA
       United States Attorney
 3     DAVID M. HARRIS
       Assistant United States Attorney
 4     Chief, Civil Division
       DAVID K. BARRETT
 5     Assistant United States Attorney
 6     Chief, Civil Fraud Section
       ABRAHAM C. MELTZER
 7     Assistant United States Attorney
       Deputy Chief, Civil Fraud Section
 8     JOHN E. LEE (CBN 128696)
       Assistant United States Attorney
 9           300 N. Los Angeles Street, Room 7516
             Los Angeles, California 90012
10           Tel: (213) 894-3995
             Fax: (213) 894-7819
11           Email: john.lee2@usdoj.gov
       ANDY J. MAO
12     PATRICIA L. HANOWER
       DAVID T. COHEN
13     Attorneys, Civil Division
       United States Department of Justice
14           P.O. Box 261
             Ben Franklin Station
15           Washington, D.C. 20044
16           Telephone: (202) 307-0136
             Facsimile: (202) 307-3852
17           E-mail: david.t.cohen@usdoj.gov
       Attorneys for the United States of America
18
                                UNITED STATES DISTRICT COURT
19
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                     WESTERN DIVISION
21
       UNITED STATES OF AMERICA; the                No. CV 13-5861 JLS (AJWx)
22     STATES of CALIFORNIA, DELAWARE,
       FLORIDA, GEORGIA, HAWAII,                    UNITED STATES OF AMERICA’S
23     ILLINOIS, INDIANA, LOUISIANA,                STATUS REPORT
       MICHIGAN, MINNESOTA, MONTANA,
24     NEVADA, NEW HAMPSHIRE, NEW
       JERSEY, NEW MEXICO, NEW YORK,
25     NORTH CAROLINA, OKLAHOMA,
26     RHODE ISLAND, TENNESSEE, TEXAS,
       and WASHINGTON; COMONWEALTHS
27     of MASSACHUSETTS and VIRGINIA,
       and the DISTRICT OF COLUMBIA ex rel.
28     MARIA GUZMAN,
                  Plaintiffs,
     Case 2:16-cv-07937-JLS-AJW Document 74 Filed 02/03/20 Page 2 of 5 Page ID #:1009




 1                       v.
 2     INSYS THERAPEUTICS, INC.;
       MICHAEL BABICH, an individual; ALEC
 3     BURLAKOFF, an individual; and DOES 1
       through 15,
 4
                  Defendants.
 5
 6
       UNITED STATES OF AMERICA ex rel.            No. CV 14-3488 JLS (AJWx)
 7     JOHN DOE and ABC, LLC,
 8                Plaintiffs,
 9                       v.
10     INSYS THERAPEUTICS, INC.; ALEC
       BURLAKOFF; and MICHAEL L.
11     BABICH,
12                Defendants.
13
14
       UNITED STATES OF AMERICA ex rel.            No. CV 14-9179 JLS (AJWx)
15     TORGNY ANDERSSON,
16                Plaintiffs,
17                       v.
18     INSYS THERAPEUTICS, INC.,
19                Defendant.
20
21     UNITED STATES OF AMERICA ex rel.            No. CV 16-2956 JLS (AJWx)
       ALLISON ERICKSON and SARA
22     LUEKEN,
23                Plaintiffs,
24                       v.
25     INSYS THERAPEUTICS, INC.,
26                Defendant.
27
28
                                               2
     Case 2:16-cv-07937-JLS-AJW Document 74 Filed 02/03/20 Page 3 of 5 Page ID #:1010




 1     UNITED STATES OF AMERICA ex rel.                 No. CV 16-7937 JLS (AJWx)
       JANE DOE and the States of
 2     CALIFORNIA, COLORADO,
       CONNECTICUT, DELAWARE,
 3     FLORIDA, GEORGIA, HAWAII,
       ILLINOIS, INDIANA, IOWA,
 4     LOUSIANA, MARYLAND,
       MASSACHUSETTS, MICHIGAN,
 5     MINNESOTA, MONTANA, NEVADA,
       NEW JERSEY, NEW MEXICO, NEW
 6     YORK, NORTH CAROLINA,
       OKLAHOMA, RHODE ISLAND,
 7     TENNESSEE, TEXAS, VERMONT,
       VIRGINIA, WASHINGTON, the CITY
 8     OF CHICAGO, and the DISTRICT OF
       COLUMBIA,
 9
                    Plaintiffs,
10
                           v.
11
       INSYS THERAPEUTICS, INC. and
12     LINDEN CARE LLC,
13                  Defendants.
14
15
16           Pursuant to this Court’s Order filed on May 11, 2018 (Docket No. 69), plaintiff
17     United States of America, by its attorneys, respectfully submits this status report to the
18     Court and the parties in these consolidated actions.
19           On August 9, 2018, the United States advised the Court that it and defendant Insys
20     Therapeutics, Inc. (“Insys”) had reached a tentative settlement-in-principle, that the
21     settlement-in-principle was subject to governmental and other approvals, and that the
22     tentative agreement resolved material terms that had been the subject of ongoing
23     settlement negotiations.
24           On May 2, 2019, a jury reached a verdict in the related criminal action in the
25     District of Massachusetts, United States v. Babich, CR 16-10343-ADB (D. Mass. filed
26     Dec. 6, 2016) (“Babich case”). Some of the defendants convicted in the Babich case are
27     defendants in these actions. At this time, the United States believes that all defendants
28     who have been convicted in the Babich case have now been sentenced.
                                                    3
     Case 2:16-cv-07937-JLS-AJW Document 74 Filed 02/03/20 Page 4 of 5 Page ID #:1011




 1           On June 5, 2019, the United States and Insys executed a settlement agreement
 2     regarding the United States’ claims against Insys in these actions. The intervening states
 3     and the relator were not parties to this settlement agreement.
 4           On June 10, 2019, Insys filed for bankruptcy in the United States Bankruptcy
 5     Court for the District of Delaware. In re Insys Therapeutics, Inc., No. 19-11292-KG
 6     (filed June 10, 2019) (“bankruptcy case”). On October 7, 2019, the bankruptcy court
 7     approved a compromise agreement between Insys and the United States. On January 16,
 8     2020, the bankruptcy court entered an order approving Insys’ second amended plan of
 9     liquidation. The liquidation plan is anticipated to go into effect in the upcoming weeks.
10           On November 4, 2019, a jury trial commenced in the United States District Court
11     for the Southern District of New York in United States v. Freeman, CR 18-00217-KMW
12     (S.D.N.Y. filed Mar. 14, 2018) (“Freeman case”). Following trial, the jury returned a
13     guilty verdict on December 5, 2019.
14           The United States and counsel for the relators have reached agreement as to the
15     issue of relators’ share and are in the process of drafting a settlement agreement
16     regarding the relator’s share issue. With this agreement, the government will have
17     resolved all issues relating to those claims in which it has intervened in these cases.
18     Pursuant to 31 U.S.C. § 3730(c )(3), relators in these qui tam actions may, if they so
19     choose, elect to proceed against any claims or defendants as to which the government
20     has declined to intervene.
21           At this time, the United States believes that a further stay of these actions is
22     unnecessary and will consult with parties who have appeared in these actions towards
23     submitting appropriate paperwork to the Court regarding a lifting of the stay.
24
25
26
27
28
                                                    4
     Case 2:16-cv-07937-JLS-AJW Document 74 Filed 02/03/20 Page 5 of 5 Page ID #:1012




 1                                   Respectfully submitted,
 2      Dated: February 3, 2020      JOSEPH H. HUNT
                                     Assistant Attorney General, Civil Division
 3                                   NICOLA T. HANNA
                                     United States Attorney
 4                                   DAVID M. HARRIS
                                     Chief, Civil Division
 5                                   DAVID K. BARRETT
                                     Chief, Civil Fraud Section
 6                                   ABRAHAM C. MELTZER
                                     Deputy Chief, Civil Fraud Section
 7                                   Assistant United States Attorneys
 8                                   ANDY J. MAO
                                     PATRICIA L. HANOWER
 9                                   DAVID T. COHEN
                                     Attorneys, Civil Division
10                                   United States Department of Justice
11                                      /S/ John E. Lee
                                     _____________________________________
12                                   JOHN E. LEE
                                     Assistant United States Attorneys
13                                   Attorneys for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
